Citation Nr: 1827568	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher rating for right knee strain, currently rated 10 percent. 

2.  Entitlement to a higher rating for status post fracture of the right femur with open reduction internal fixation, currently rated 10 percent.

3.  Entitlement to service connection for a back disability, to include as secondary to the service-connected disabilities of status post fracture of the right femur with open reduction internal fixation and right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and V.R.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 1988.

These matters come before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ).  In August 2017, the Veteran was informed that the VLJ who conducted that hearing was no longer employed by the Board and that he could have another hearing.  In March 2018, the Veteran testified before the undersigned VLJ.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  Transcripts of both hearings are of record.

The case was remanded for additional development in February 2014, May 2016, and September 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks higher ratings for right knee strain and right femur status post fracture and service connection for a back disability.  Additional development is necessary.

A.  Right Knee Strain

At the March 2018 videoconference hearing, the Veteran testified that his right knee has worsened since his last VA examination in November 2016.  He also reported that he had knee surgery in January 2017.  Accordingly, he should be scheduled for a new VA examination to determine the current severity of this disability.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

B.  Right Femur

In the May 2016 remand, the Board found that the April 2014 examination was inadequate, as the examiner did not provide information concerning the range of motion of the right thigh.  The appeal was remanded for another hip examination, but it appears not to have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  This issue is remanded for a hip examination as previously directed.

C.  Low Back

The Veteran seeks service connection for a low back disability.  He has current diagnoses of degenerative arthritis of the spine, spinal stenosis, spondylolisthesis, and bilateral pars defect.  He testified that he has had back pain since a June 1986 motor vehicle accident during service, which caused injuries to his right hip, femur, and knee.  See March 2018 Hearing Transcript, 12.  

The Board previously remanded the appeal to obtain an opinion regarding causal nexus.  The Veteran was afforded an examination in November 2016.  The examiner provided sufficient responses as to whether the lumbar spine bilateral pars defect/spina bifida occulta was a congenital or developmental defect or disease and whether any of the current spine disabilities are related to service or the service-connected right knee and femur disabilities.  

At the VA examination, the Veteran reported that after service in 1992, he was involved in another motor vehicle accident where he sustained a pelvic facture that required surgery and affixing a plate and screws to his hip.  The examiner opined, in pertinent part, that the current back disabilities were not related to active service or the service-connected right knee and right femur disabilities.  The rationale was that service treatment records are silent for back pain or treatment; the Veteran was observed to have an abnormal gait in some of the post-service treatment records, but not others; and the back disabilities are at least as likely related to the post-service MVA.  

On review, the Board finds that an addendum opinion is required.  The examiner does not appear to have considered the Veteran's contentions as to the onset of his back pain and symptoms.  The Veteran contends that his back pain began at least within a year of service discharge.  It is noted, however, that he has provided conflicting testimony as to whether he first noticed back pain following the initial MVA in service.  Clarification is also required on the examiner's rationale for the opinion that the back disabilities are not secondary to the service-connected right knee and femur disabilities.

Finally, additional development is also needed to obtain outstanding records.  

The prior Board remands directed the Veteran to identify all treatment facilities and providers.  He reported treatment at the Cleveland Clinic, Long Beach Community Hospital and from Dr. D.D.  Records from the Cleveland Clinic and Dr. D.D. were obtained.  The Long Beach Community Hospital indicated that the Veteran was not treated at that facility.  

At the most recent hearing, the Veteran testified that he sought treatment for his back at the VA medical centers (VAMCs) in West Los Angeles and Long Beach between 1993 and 1997.  The file currently includes records from the Long Beach VAMC from July 1994 to October 1994.  On remand, any outstanding medical records from these two VAMCs should be added to the file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the VAMCs in West Los Angeles and Long Beach between 1993 and 1997.  Also update the file with VA treatment records since March 2018.

2.  Schedule a VA examination to determine the current nature and severity of the Veteran's service-connected right knee and right femur disabilities.  The claims folder must be reviewed. 

a) The joints involved should be tested for pain and range of motion in active and passive motion, weight-bearing and nonweight-bearing conditions and, if possible, with the range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

b) The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is clinical evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such results in any loss of range of motion. 

c) The examiner is also asked to express an opinion as to whether pain, weakness, fatigability, or incoordination cause additional functional impairment after repeated use over time or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range of motion loss, if possible. 

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations. 

To be clear, the Veteran should be asked to give a lay description of such characteristics, and the examiner should consider his response in formulating the opinion.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so. 

3.  Return the file to the November 2016 VA examiner for an addendum opinion.  The claims folder should be reviewed, including a copy of this Remand.  If that examiner is unavailable, the opinion should be provided by another examiner.  An in-person examination is left to the discretion of the examiner.  The examiner is asked to address:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) any of the current low back disabilities had onset in service or are related to service.

In answering this question, the examiner must consider the Veteran's credible contention that his back pain had onset at least the first year after discharge from service.

b) The examiner is also asked to clarify the November 2016 rationale for the opinion that it is at least as likely as not that the Veteran's current back disabilities were neither caused nor aggravated by his service-connected right femur and/or right knee disabilities, to include as a result of an altered gait.

A fully-explained rationale must be provided for each opinion.  If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why.

4.  Then, after undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any of these benefits sought remain denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

